Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
	Dependent claims 46, 47, 49 are objected to for mixing method and apparatus statutory categories. Applicant is requested to re-state the dependent claims in independent form.   

Claim Interpretation
	Since wireless communication is conducted over unreliable noisy channels, in claim 1, the actual valid HARQ-ACK bit sent by the UE is presumed to be valid from the perspective of the UE. It is not actually valid until further confirmation and validation from the base station. Claims which contain actually valid or actually scheduled is interpreted to imply a degree of uncertainty. 
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7, 9-14, 46, 47, 49, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2019/0007170 hereafter Sun). 

For claim 1, 46, Sun discloses data acknowledgement information generation and feedback ( [title] retransmission of CGB level feedback), comprising: determining, by user equipment (UE) (952 Figure 9 between step 902 and 904), an actual valid code block group (CBG) level hybrid automatic repeat request acknowledgement (HARQ-ACK) bit of a transmission block (904 Figure 9 CBG A/N) according to a number of CBGs actually scheduled in last transmission of the transmission block (902 Figure 9 12 CBGs transmitted 4 CBGs failed CRC) or according to a number of CBGs actually scheduled in initial transmission of the transmission block (902 Figure 9 first transmission of 12 CGBs to UE [0100]), generating an HARQ-ACK containing the actual valid CBG level HARQ-ACK bit (e.g. bitmap “111100010111” [0100]) , and transmitting the HARQ-ACK containing the actual valid CBG level HARQ-ACK bit ([0100] each “1” indicates an ACK and each “0” indicates a NACK for the corresponding CBG).
Particularly for claim 46, Sun discloses UE (500 Figure 5 [0085] UE) with a memory (506 Figure 5), a processor (504 Figure 5) and a computer program (552, 554 Figure 5) stored on the memory and executable on the processor ([0085] software).

For claim 9, 47, Sun discloses determining, by a base station (BS 950 Figure 9 between steps 904 and 906), an actual valid code block group (CBG) level hybrid automatic repeat request acknowledgement (HARQ-ACK) bit of a transmission block (904 Figure 9 CBG A/N) according to a number of CBGs actually scheduled in last transmission of the transmission block (902 Figure 9 12 CBGs transmitted 4 CBGs failed CRC) or a number of CBGs actually scheduled in initial transmission of the transmission block (902 Figure 9 first transmission of 12 CGBs to UE [0100]), receiving an HARQ-ACK containing the actual valid CBG-level HARQ-ACK bit of the transmission block (904 Figure 9 CBG A/N “111100010111”); determining, by the base station, a CBG to be retransmitted according to the received HARQ-ACK ([0100] CBGs 5, 6, 7, 9 were no correctly decoded by UE which require retransmission) containing the actual valid CBG-level HARQ-ACK bit (“0” bit NACK require retransmission [0100]), and retransmitting the determined CBG to be retransmitted (2nd Tx 906 Figure 9 4 CBGs). 
Particularly for claim 47, Sun discloses base station (400 Figure 4 [0076] base station), a memory (406 Figure 4), a processor (404 Figure 4), and a computer program (452, 454 Figure 4) stored on the memory and executable on the processor ([0082] software).

For claim 2, 10, Sun discloses in response to the initial transmission of the transmission block (902 Figure 9) or retransmission of the transmission block (906 Figure 9 2nd TX), determining, by the UE (transmitting 904 claim 2) and by the base station (receiving 904 claim 10) , the actual valid CBG level HARQ-ACK bit of the transmission block (e.g. 904 Figure 9 CBG A/N “111100010111”) according to the number of CBGs (12 CBGs 902 Figure 9) actually scheduled in the initial transmission of the transmission block (1st TX with 12 CBGs 902 Figure 9; wherein the retransmission of the transmission block comprises retransmission of partial or all CBGs of the transmission block (906 Figure 9 2nd Tx with 4 CBGs); and the retransmission of the transmission block (906 Figure 9 2nd Tx) further comprises performing at least one retransmission of the transmission block ([0100] the 2nd  Tx retransmits CBGs 5, 6, 7, 9 based on the correctly decoded bitmap at base station).

For claim 3, 11,  Sun discloses in response to the initial transmission of the transmission block (902 Figure 9) or retransmission of the transmission block (906 Figure 9), determining, by the UE (claim 3) and by the base station (claim 11), a number of the actual valid CBG level HARQ-ACK bit of the transmission block (600 Figure 6a e.g. 12 bits) to be equal to the number of CBGs actually scheduled in the initial transmission of the transmission block (902 Figure 9 [0100] 12 CBGs as part of a first Tx); wherein the number of CBGs actually scheduled in the initial transmission of the transmission block (12 CBGs) is determined according to a number of code blocks (CBs) contained in the transmission block ([0062] transport block may include a plurality of CBs grouped into CBGs) and a number of configured CBGs ([0089] UE transmits ACK/NACK feedback for each of the 12 CBGs received).

For claim 4, 12, Sun discloses in a case of the number of configured CBGs (12 CBGs 902 Figure 9) being greater than the number of CBs (4 CBGs  in 2nd Tx)  contained in the transmission block (2nd Tx 906 Figure 9), setting the number of CBGs actually scheduled for transmission of the transmission block as the number of CBs contained in the transmission block ([0100] retransmitting CBG 5,6,7,9 in the 2nd Tx transport block with the number of CBGs set to 4).

For claim 5, Sun discloses determining the actual valid CBG level HARQ-ACK bit (e.g. 904 Figure 4 ACK/NACK feedback of “111100010111”) of the transmission block in a case of the UE performing an HARQ-ACK feedback on retransmission of the transmission block, feeding back a positive acknowledgement (ACK) for a previously correctly received CBG ([0100] each “1” indicates ACK) ; in a case of the UE performing the HARQ-ACK feedback on the retransmission of the transmission block, feeding back a negative acknowledgement (NACK) for a CBG to be retransmitted that is not retransmitted current time ([0100] each “0” indicates NACK for CBGs incorrectly decoded to be retransmitted in 906 Figure 9). 

For claim 7, 14, Sun discloses in response to retransmission of the transmission block (in response to 902 Figure 9), corresponding, by the UE (claim 7) and verifying by the base station (claim 14) , each of the CBGs actually scheduled in the initial transmission to one HARQ-ACK bit (904 Figure 9 an A/N bit for each of the 12 CBGs in the 1st Tx) according to the CBGs actually scheduled in the initial transmission of the transmission block ([0100] at 904, the UE transmits ACK/NACK feedback bitmap for each corresponding CBG). 

For claim 13, Sun discloses determining, by the base station (after receiving 904 Figure 9), a CBG (e.g. CBG 5 [0100]) to be retransmitted according to an HARQ-ACK fed back by user equipment (UE) current time ([0100] based on received A/N bitmap “111100010111” a “0” at bit position 5 indicates CBG 5 is incorrectly received by UE).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 15,   rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chen et al. (US 2019/0158230 hereafter Chen). 
For claim 6, 15, Sun does not explicitly teach the CBs in the retransmitted transmitted block is identical to the CB in the initial transmission. However, Chen, in the same field of HARQ feedback and CBG retransmission discloses determining, by UE (UE2 Figure 1), a CBG level hybrid automatic repeat request acknowledgement (HARQ-ACK) bit (A/N feedback signal Figure 1) according to the number of CBGs scheduled in the initial transmission (4, CBG#1-CBG#4 Figure 1); in response to the initial transmission (TB from eNB1 Figure 1), partial retransmission of the transport block (CBG#2 retransmission Figure 1) wherein a CB (e.g. CB5) contained in each CBG (CBG#2 retransmission) of the retransmitted transmission block (retransmission Figure 1) is identical with a CB (e.g. CB5 in initial TB) contained in the each CBG (CBG#2 of initial TB Figure 1) in the initial transmission of the transmission block ([0050] data transmitted from base station to UE in a transport block consisting of 4 code block groups).  
It would have been obvious to one of ordinary skill to adopt Chen’s teaching of transmitting a transport block in multiple code block groups to achieve higher data rate, greater capacity and reduced delay [0004].

For claim 17, 49, Chen discloses determining, by UE (UE2 Figure 1), a CB (e.g. CB5) contained in each CBG (CBG#2 retransmission) of the retransmitted transmission block (retransmission Figure 1) to be identical with a CB (e.g. CB5 in initial TB) contained in the each CBG (CBG#2 of initial TB Figure 1) in the initial transmission of the transmission block ([0050] data transmitted from base station to UE in a transport block consisting of 4 code block groups) and
	Sun discloses determining the actual valid CBG level HARQ-ACK bit (e.g. 904 Figure 4 ACK/NACK feedback of “111100010111”) of the transmission block in a case of the UE performing an HARQ-ACK feedback on retransmission of the transmission block, feeding back a positive acknowledgement (ACK) for a previously correctly received CBG ([0100] each “1” indicates ACK) ; in a case of the UE performing the HARQ-ACK feedback on the retransmission of the transmission block, feeding back a negative acknowledgement (NACK) for a CBG to be retransmitted that is not retransmitted current time ([0100] each “0” indicates NACK for CBGs incorrectly decoded to be retransmitted in 906 Figure 9).
Particularly for claim 49, Sun discloses UE (500 Figure 5 [0085] UE) with a memory (506 Figure 5), a processor (504 Figure 5) and a computer program (552, 554 Figure 5) stored on the memory and executable on the processor ([0085] software). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415